In a condemnation proceeding, final order of .the Supreme Court, Suffolk County, dated October 16, 1967, affirmed insofar as appealed from by the several appellants, upon the opinions of the learned Trial Justice. Pursuant to CPLR 8107 and section 29 of the Suffolk County Improvement Act (L. 1927, ch. 190; L. 1929, ch. 587; as amd.), we grant full appeal costs and disbursements against the town and in favor of each claimant or set of claimants filing separate briefs, except that, in addition, full appeal costs and disbursements are granted to Justine L. Lambert against Empire State Development Co. as to the appeal concerning their title dispute to specified parcels. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuseello, JJ., concur.